DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Response to Amendments/Arguments
The amendment made to claims 1 and 11, the cancelation of claims 2-3, 5 and 10, the withdrawal of claims 7-9, and the addition of claims 12-16, as filed on December 28, 2021, are acknowledged. 


Election/Restrictions
Newly submitted claims 14-16 are directed to an invention that is independent or distinct from the invention originally elected for prosecution, see the Office action mailed on March 16 for more details.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 4, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US20200347299) in view of Jensen (“National Technology Roadmap for Semiconductors”, in “Contamination-Free Manufacturing for Semiconductor and Other Products”, edited by R.P. Donovan, CRC Press, Boca Raton, year 2001, pages 7-21).
Regarding claim 1, Takahashi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (abstract and paragraph 0107), the ruthenium-etching solution comprising: orthoperiodic acid (paragraphs 0051 and 0053); and ammonia as the sole pH adjuster (aqueous ammonia is a preferred pH adjuster, paragraph 0077), wherein a pH is 10 or higher (paragraph 0099), and the ruthenium etching solution comprises no slurry and no abrasive (paragraph 0048).  The pH range disclosed by Takahashi encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Takahashi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Takahashi discloses that the liquid is used for 
Regarding claim 4, Takahashi discloses wherein the etching process is not a chemical mechanical polishing (CMP) process (paragraph 0133).
	Regarding claim 6, it is noted that it is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 11, Takahashi discloses a ruthenium-etching solution for carrying out an etching process on ruthenium (abstract and paragraph 0107), the ruthenium-etching solution comprising: orthoperiodic acid (paragraphs 0051 and 0053); and ammonia as the sole pH adjuster (aqueous ammonia is a preferred pH adjuster, paragraph 0077), wherein a pH is 10 or higher (paragraph 0099), the content of orthoperiodic acid is preferably between 2-8% by mass, and the ruthenium etching solution comprises no slurry and no abrasive (paragraph 0048).  The pH range and the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Takahashi is silent about the number of particles larger than 100 nm contained in the etching solution.  However, Takahashi discloses that the liquid is used for manufacturing semiconductors (abstract).  In addition, Jensen discloses that the number of particles larger than 100 nm contained in liquid chemicals for manufacturing semiconductors needs to be less than 0.5 particle/mL, in order to meet the National Technology Roadmap for Semiconductors of 180nm or smaller technology generations (Table 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use liquid with low particle counts as disclosed by Jensen for the etching solution of Takahashi, in order to improve device yield as taught by Jensen (section III, page 9).
Regarding claim 12, Takahashi discloses wherein the etching process is not a CMP process (paragraph 0133).
	Regarding claim 13, it is noted that it is drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713